232 Md. 650 (1963)
193 A.2d 853
SMITH
v.
WARDEN OF THE MARYLAND PENITENTIARY
[App. No. 48, September Term, 1963.]
Court of Appeals of Maryland.
Decided September 24, 1963.
Before the full Court.
PER CURIAM:
On March 20, 1961, applicant, through his privately retained counsel, pleaded not guilty to an indictment, the first count of which charged robbery with a deadly weapon. On April 27, 1961, he withdrew that plea and entered a plea of guilty on the first count. Judge Sodaro, in the Criminal Court of Baltimore, on the same day, sentenced him to twenty years in the penitentiary, from which judgment and sentence the applicant took no timely appeal in accordance with Maryland Rule 812 a. On June 21, 1961, the clerk of the Criminal Court of Baltimore received a "Notice of Appeal", dated June 20, 1961, which stated that petitioner desired to appeal from a judgment and sentence on "May 26, 1961." The clerk, noting the correct date of the judgment and sentence, advised petitioner that "the time for filing the appeal, which is thirty days, has expired so that your rights to the appeal have been forfeited."
Smith, on August 10, 1961, then filed his petition for post conviction relief. There followed a delay pending his forwarding the necessary filing fee of $3.75.
*651 In his petition Smith set forth a number of grounds for relief, many of them redundant.
At the hearing before Judge Harlan applicant pressed only two of these contentions, which were that applicant did not understand his plea of guilty at his trial and was not advised by his trial attorney as to the legal significance of a plea of guilty. Judge Harlan, after receiving testimony by both the applicant and his trial attorney, found as a fact that Smith understood the nature of the crime with which he was charged and further, that the implications of his plea of guilty had been fully explained to him by his attorney, and consequently dismissed his petition. The remaining grounds were waived by applicant's failure to press them at the hearing and are not before us. Even if they were, we find no substance in any of them so that the application must be denied.
Application denied.